IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MARVIN POORE,                             §
                                           §   No. 263, 2021
       Defendant Below,                    §
       Appellant,                          §
                                           §   Court Below–Superior Court
       v.                                  §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §
                                           §   Cr. ID Nos. 1911006147 (K)
       Plaintiff Below,                    §               1911006225 (K)
       Appellee.                           §               1911006036 (K)

                          Submitted: January 13, 2022
                           Decided: March 8, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      After careful consideration of the appellant’s brief filed under Supreme Court

Rule 26(c), his attorney’s motion to withdraw, the State’s response, and the record

on appeal, it appears to the Court that:

      (1)    On April 29, 2021, the appellant, Marvin Poore, resolved five sets of

criminal charges by pleading guilty to two counts of second-degree burglary, one

count of attempted second-degree burglary, and one count of third-degree burglary.

Following a presentence investigation, the Superior Court sentenced Poore to an

aggregate of eighteen years of imprisonment followed by decreasing levels of

supervision. This is Poore’s direct appeal.
         (2)     Poore’s counsel on appeal has filed a brief and a motion to withdraw

under Rule 26(c). Counsel asserts that, after a conscientious review of the entire

record and the law, she has concluded that this appeal is wholly without merit.

Poore’s attorney informed him of the provisions of Rule 26(c) and provided Poore

with a copy of the motion to withdraw and the accompanying brief. Counsel also

informed Poore of his right to supplement his attorney’s presentation. Poore has not

raised any issues for the Court’s consideration. The State has responded to the

position taken by Poore’s counsel and has moved to affirm the Superior Court’s

judgment.

         (3)     The standard and scope of review applicable to the consideration of a

motion to withdraw and an accompanying brief under Rule 26(c) is twofold. First,

the Court must be satisfied that defense counsel has made a conscientious

examination of the record and the law for claims that could be arguably be raised on

appeal. 1 Second, the Court must conduct its own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues that it

can be decided without an adversary presentation.2




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wis., 486 U.S. 429, 442
(1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
    Penson, 488 U.S. at 81-82.

                                              2
      (4)    The Court has reviewed the record carefully and has concluded that

Poore’s appeal is wholly without merit and devoid of any arguably appealable issues.

We also are satisfied that Poore’s counsel has made a conscientious effort to examine

the record and the law and has properly determined that Poore could not raise a

meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice




                                         3